Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Amendment filed December 8, 2021 and the Request for Continued Examination filed December 22, 2021.

3.	Claims 77, 78, 80, 89-92, and 97-99 have been amended.

4.	Claims 77-99 have been examined and are pending with this action.


Response to Arguments
5.	Applicant's arguments filed December 8, 2021 have been fully considered but are not persuasive.
	In response to the argument with respect to claim 89, Jones clearly teaches the amended limitation of collecting activity data pertaining to the usage of the device associated with a particular geographic area, specifically, “receiving, from the third computing device, activity data determined by the third computing device while within a predetermined geographic area, wherein the activity data indicates an amount of usage of the third computing device within the predetermined geographic area”.  In fact, Jones explicitly teaches retrieving activity data of both the requestor and the responder.
Jones teaches in paragraph [0122], “Information associated with a user(s), a guide(s) and/or a resource(s) may be obtained in various ways... A profile may include geographic data such as a street address, latitude and longitude, etc., may include demographic information such as age, gender, race, income, family size, political affiliations, etc., personality information such as results of psychometric testing, subjective evaluations of an individual, etc., affiliation information such as employment, club, activity, societal membership information, information of a device(s), service(s), transaction(s) or any other information which might be associated with a user(s) and/or a guide(s)” (emphasis added).  Jones further supports this limitation in paragraph [0140]: “the database 120 (FIG. 1) is updated. For example, information associated with a request, such as a resource(s), a guide(s), a user(s), and/or rating(s), ranking(s) and/or historical and/or usage information as further described herein associated with a resource(s), a user(s), and/or a guide(s) may be recorded and/or associated and information of the associations may be recorded in the database 120” (emphasis added).
Furthermore, responsive to “managing pathways”, there is nothing in the claim language that recites a novel means of “managing” the pathway other than connecting the requestor with the responder based on usage information, which is explicitly taught by Jones.  Jones teaches in paragraph [0145], “if a group of users share a relevant characteristic such as age, language, location, etc. an identifier which represents the group may be provided to a resource” (emphasis added).  Jones further teaches in paragraph [0533], “This information may be used to facilitate provision of an answer to a user that is relevant to a certain location, area, region, etc. The recent activity indicator 4406 may display a user's most recent use of the search system and other context information which may be relevant to a request. For example, the recent activity indicator 4406 may display a user's previous query(ies), responses by the search system” (emphasis added).
 In response to the argument with respect to claims 77 and 92, Jones clearly teaches the amended limitation of collecting activity data pertaining to the usage of the device associated with a particular geographic area, specifically, “receiving, from each of the second computing devices, activity data determined by the respective second computing device while within the predetermined geographic location, wherein the activity data for each second computing device indicates an amount of usage of the respective second computing device within the predetermined geographic location”. Jones teaches in paragraph [0122], “Information associated with a user(s), a guide(s) and/or a resource(s) may be obtained in various ways... A profile may include geographic data such as a street address, latitude and longitude, etc., may include demographic information such as age, gender, race, income, family size, political affiliations, etc., personality information such as results of psychometric testing, subjective evaluations of an individual, etc., affiliation information such as employment, club, activity, societal membership information, information of a device(s), service(s), transaction(s) or any other information which might be associated with a user(s) and/or a guide(s)” (emphasis added).
Clearly, “any other information which might be associated with a user(s) and/or a guide(s)” would not exclude geographic information nor activity information (usage data) as asserted by the applicant such that Jones’s objective of “Automated and/or human-assisted processes may be applied in order to optimize relevance of result(s), advertisement(s), resource(s), and/or guide(s) selected to respond to a request” (see Jones [0756]) is realized.
Jones further supports the teachings of the above limitation in paragraphs [0140]: “the database 120 (FIG. 1) is updated. For example, information associated with a request, such as a resource(s), a guide(s), a user(s), and/or rating(s), ranking(s) and/or historical and/or usage information as further described herein associated with a resource(s), a user(s), and/or a guide(s) may be recorded and/or associated and information of the associations may be recorded in the database 120”; [0231]: “a guide rating associated with a category(ies), a keyword(s), a profile(s), etc. may be based on user ratings, peer ratings, ratings of results produced by the guide, activity(ies) of a guide, training of a guide, etc. Any number of items associated with rating information may be used to identify rating information associated with a guide”; [0255]: “While various types of labels may be used to refer to a guide(s) based on the type of activity which the guide is performing, it is envisioned that any guide might perform an activity(ies) associated with any label(s) and/or type of activity”; and [0554]: “The session time indicator 4814 may keep track of the total time a guide has spent on a particular query and display the amount of time that is being spent by the guide using the GUI 4800” (emphasis added).
Clearly, the variations in the type of information to match, connect or manage pathways between a requestor and a responder does not functionally nor inventively change the system of Jones and therefore will not expedite prosecution nor be reasons for allowability.
Furthermore, it has been determined after further review that Jones additionally teaches “determining to increase, decrease, or maintain the respective credit level of a user of each of the second computing devices based on the amount of usage of the respective computing device”.  Jones teaches in paragraph [0255]: “While various types of labels may be used to refer to a guide(s) based on the type of activity which the guide is performing, it is envisioned that any guide might perform an activity(ies) associated with any label(s) and/or type of activity”; and [0755]: “Rankings and ratings of the information associated with the index may be continuously modified based on the actions of a guide(s), a user(s) and/or system administrators” (emphasis added).
For the reasons above and the rejections set forth below, claims 77-99 remain rejected and pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 77-97 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jones et al. (US 2009/0276419).
INDEPENDENT:
As per claim 77, Jones teaches a method comprising: 
at a first computing device in communication with a plurality of second computing devices (see Jones, Fig.1): 
providing, for each user of the second computing devices, a respective credit level associated with a predetermined geographic location (see Jones, Abstract: “A resource(s) and/or a guide(s) may be selected and/or provided with activities based on ratings and/or rankings associated with a request, which may optimize usage of system resources”; [0174]: “The guide category ID field 610 may include information of a category(ies) associated with a guide… Such an association may be used in part to rate or rank a guide(s) and/or to select a guide(s)”; and [0202]: “The system request profile ID field 930 may include information of a profile(s) which is associated with a system request. For example, a profile may be associated with a system request based at least in part on a profile(s) associated with a user(s) associated with a system request. For example, a geographic profile which is common to one or more users associated with a system request may be associated with a system request, or a guide may determine that a profile is to be associated with a system request based on the content of a system request(s) associated with a user(s)”; and [0238]: “A ranking of guides may be performed based on information contained in the category records 1100a and 1100b, and the profile record 1000a. For example, a geographic profile which may include a location may be associated with a search request, and a guide within a first distance of the location may be given a rating `1`, guides within a second distance of the location may receive a rating of `2`, and guide at any greater distance may receive a rating of `3`. A guide(s) may have a rating(s) associated with a category. For example, a guide rating may be based on a rating(s) of search results produced by a guide for search requests associated with a category, wherein a higher rating indicates a better success rate which may be based on factors including but not limited to requester satisfaction with results, peer review by other guides, etc. Using the example illustrated in FIG. 13A, the guide ranking is based first on the rating associated with geographic location indicated in `Profile1` and second on the average of rating(s) associated with `Category1` and `Category2`”);
receiving, from each of the second computing devices, activity data determined by the respective second computing device while within the predetermined geographic location, wherein the activity data for each second computing device indicates an amount of usage of the respective second computing device within the predetermined geographic location (see Jones, [0122]: “Information associated with a user(s), a guide(s) and/or a resource(s) may be obtained in various ways... A profile may include geographic data such as a street address, latitude and longitude, etc., may include demographic information such as age, gender, race, income, family size, political affiliations, etc., personality information such as results of psychometric testing, subjective evaluations of an individual, etc., affiliation information such as employment, club, activity, societal membership information, information of a device(s), service(s), transaction(s) or any other information which might be associated with a user(s) and/or a guide(s)”; [0140]: “the database 120 (FIG. 1) is updated. For example, information associated with a request, such as a resource(s), a guide(s), a user(s), and/or rating(s), ranking(s) and/or historical and/or usage information as further described herein associated with a resource(s), a user(s), and/or a guide(s) may be recorded and/or associated and information of the associations may be recorded in the database 120”; [0231]: “a guide rating associated with a category(ies), a keyword(s), a profile(s), etc. may be based on user ratings, peer ratings, ratings of results produced by the guide, activity(ies) of a guide, training of a guide, etc. Any number of items associated with rating information may be used to identify rating information associated with a guide”; [0255]: “While various types of labels may be used to refer to a guide(s) based on the type of activity which the guide is performing, it is envisioned that any guide might perform an activity(ies) associated with any label(s) and/or type of activity”; and [0554]: “The session time indicator 4814 may keep track of the total time a guide has spent on a particular query and display the amount of time that is being spent by the guide using the GUI 4800”); 
determining to increase, decrease, or maintain the respective credit level of a user of each of the second computing devices based on the amount of usage of the respective computing device (see Jones, [0255]: “While various types of labels may be used to refer to a guide(s) based on the type of activity which the guide is performing, it is envisioned that any guide might perform an activity(ies) associated with any label(s) and/or type of activity”; and [0755]: “Rankings and ratings of the information associated with the index may be continuously modified based on the actions of a guide(s), a user(s) and/or system administrators”); 
receiving a request from a third computing device for response from candidate responders, wherein the request indicates the predetermined geographic location (see Jones, Abstract: “Information relating to a user request may be provided to one or more resources which process the information and provide a result”; [0010]: “The disclosed invention includes a system and method including generating a response for a query from a user, transferring the response to be reviewed by a human searcher, and presenting the response to the user in accordance with the review”; [0161]: “A user request may include information that is not explicitly provided by a user. For example, location information, profile information, etc. may be associated with a request”; [0238]: “For example, a geographic profile which may include a location may be associated with a search request”; and [0285]: “a selection of a guide(s) to respond to a query may be modified based on geographic information associated with a search request”); and 
 managing pathways, via one or more communications networks, between the plurality of the second computing devices and the third computing device for communication exchange regarding the request based on the request’s association with the predetermined geographic location and the increased decreased, or maintained credit level (see Jones, Abstract: “A resource(s) and/or a guide(s) may be selected and/or provided with activities based on ratings and/or rankings associated with a request, which may optimize usage of system resources. Information obtained may be provided for various purposes”; [0238]: “a geographic profile which may include a location may be associated with a search request, and a guide within a first distance of the location may be given a rating `1`, guides within a second distance of the location may receive a rating of `2`, and guide at any greater distance may receive a rating of `3`…  the guide with the lowest rating with respect to `Profile 1` (i.e. `Guide 2`) is ranked first due to geographic proximity even though `Guide2` has a low average rating associated with `Category1` and `Category2`”; [0285]: “a selection of a guide(s) to respond to a query may be modified based on geographic information associated with a search request”; [0338]: “If a match to a request is determined not to exist, a request may be routed to a searcher who may process the request”; and [0533]: “This information may be used to facilitate provision of an answer to a user that is relevant to a certain location, area, region, etc”; and [0755]: “Rankings and ratings of the information associated with the index may be continuously modified based on the actions of a guide(s), a user(s) and/or system administrators”).

As per claim 89, Jones teaches a method comprising: 
at a first computing device in communication with a plurality of second computing devices of candidate responders associated with a predetermined geographic area wherein the communication is via one or more communications networks (see Jones, Fig.1; [0101]: “Profile characteristics include but are not limited to demographic, geographic, personality, affiliations, areas of interest, historical actions, preferences, memberships, associations, etc., or any other data association with a user”; [0111]: “The network 115 (FIG. 1) may be a global public network of networks (the Internet) and/or consist in whole or in part of one or more private networks and communicatively couples the guide systems 105, 110, the resource systems 145, 150 and the user systems 135, 140 with the other components of the system such as the search system 130, and the database 120. The network 115 may include one or more wireless networks which may enable wireless communication between the various elements of the system 100. For example, a mobile phone carrier network might be used to connect a user device to the search system 130”; and [0238]: “For example, a geographic profile which may include a location may be associated with a search request, and a guide within a first distance of the location may be given a rating `1`, guides within a second distance of the location may receive a rating of `2`, and guide at any greater distance may receive a rating of `3`.”): 
receiving, from a third computing device via one or more communications networks, a request associated with the predetermined geographic area (see Jones, [0161]: “A user request may include information that is not explicitly provided by a user. For example, location information, profile information, etc. may be associated with a request”; [0202]: “The system request profile ID field 930 may include information of a profile(s) which is associated with a system request. For example, a profile may be associated with a system request based at least in part on a profile(s) associated with a user(s) associated with a system request. For example, a geographic profile which is common to one or more users associated with a system request may be associated with a system request, or a guide may determine that a profile is to be associated with a system request based on the content of a system request(s) associated with a user(s)”; and [0238]: “For example, a geographic profile which may include a location may be associated with a search request); 
receiving, from the third computing device, activity data determined by the third computing device while within a predetermined geographic area, wherein the activity data indicates an amount of usage of the third computing device within the predetermined geographic area (see Jones, [0122]: “Information associated with a user(s), a guide(s) and/or a resource(s) may be obtained in various ways... A profile may include geographic data such as a street address, latitude and longitude, etc., may include demographic information such as age, gender, race, income, family size, political affiliations, etc., personality information such as results of psychometric testing, subjective evaluations of an individual, etc., affiliation information such as employment, club, activity, societal membership information, information of a device(s), service(s), transaction(s) or any other information which might be associated with a user(s) and/or a guide(s)”; and [0140]: “the database 120 (FIG. 1) is updated. For example, information associated with a request, such as a resource(s), a guide(s), a user(s), and/or rating(s), ranking(s) and/or historical and/or usage information as further described herein associated with a resource(s), a user(s), and/or a guide(s) may be recorded and/or associated and information of the associations may be recorded in the database 120”); 
determining that the amount of usage of the third computing device is associated with a user of the third computing device (see Jones, [0159]: “A user request record may be created responsive to various activities. For example, a guided search session, an interactive training session, a non-interactive training session, submission of a search request by a user, and/or other types of activity may cause a user request record to be created and/or modified”; and [0405]: “the request mode indicator field 2740 may include information regarding whether a request is part of a training session, a query, or any other type of activity”); and 
managing via one or more communications networks, pathways between the third computing device and the plurality of second computing devices of the candidate responders based on the amount of usage of the third computing device (see Jones, [0145], “if a group of users share a relevant characteristic such as age, language, location, etc. an identifier which represents the group may be provided to a resource”; and [0533], “This information may be used to facilitate provision of an answer to a user that is relevant to a certain location, area, region, etc. The recent activity indicator 4406 may display a user's most recent use of the search system and other context information which may be relevant to a request. For example, the recent activity indicator 4406 may display a user's previous query(ies), responses by the search system”).

As per claim 92, Jones teaches a system comprising: 
a first computing device in communication with a plurality of second computing devices (see Jones, Fig.1), wherein the first computing device is configured to: 
provide, for each user of the second computing devices, a respective credit level associated with a predetermined geographic location (see Jones, Abstract: “A resource(s) and/or a guide(s) may be selected and/or provided with activities based on ratings and/or rankings associated with a request, which may optimize usage of system resources”; [0174]: “The guide category ID field 610 may include information of a category(ies) associated with a guide… Such an association may be used in part to rate or rank a guide(s) and/or to select a guide(s)”; and [0202]: “The system request profile ID field 930 may include information of a profile(s) which is associated with a system request. For example, a profile may be associated with a system request based at least in part on a profile(s) associated with a user(s) associated with a system request. For example, a geographic profile which is common to one or more users associated with a system request may be associated with a system request, or a guide may determine that a profile is to be associated with a system request based on the content of a system request(s) associated with a user(s)”; and [0238]: “A ranking of guides may be performed based on information contained in the category records 1100a and 1100b, and the profile record 1000a. For example, a geographic profile which may include a location may be associated with a search request, and a guide within a first distance of the location may be given a rating `1`, guides within a second distance of the location may receive a rating of `2`, and guide at any greater distance may receive a rating of `3`. A guide(s) may have a rating(s) associated with a category. For example, a guide rating may be based on a rating(s) of search results produced by a guide for search requests associated with a category, wherein a higher rating indicates a better success rate which may be based on factors including but not limited to requester satisfaction with results, peer review by other guides, etc. Using the example illustrated in FIG. 13A, the guide ranking is based first on the rating associated with geographic location indicated in `Profile1` and second on the average of rating(s) associated with `Category1` and `Category2`”);
receive from each of the second computing devices, activity data determined by the respective second computing device while within the predetermined geographic location, wherein the activity data for each second computing device indicates an amount of usage of the respective second computing device within the predetermined geographic location (see Jones, [0122]: “Information associated with a user(s), a guide(s) and/or a resource(s) may be obtained in various ways... A profile may include geographic data such as a street address, latitude and longitude, etc., may include demographic information such as age, gender, race, income, family size, political affiliations, etc., personality information such as results of psychometric testing, subjective evaluations of an individual, etc., affiliation information such as employment, club, activity, societal membership information, information of a device(s), service(s), transaction(s) or any other information which might be associated with a user(s) and/or a guide(s)”; [0140]: “the database 120 (FIG. 1) is updated. For example, information associated with a request, such as a resource(s), a guide(s), a user(s), and/or rating(s), ranking(s) and/or historical and/or usage information as further described herein associated with a resource(s), a user(s), and/or a guide(s) may be recorded and/or associated and information of the associations may be recorded in the database 120”; [0231]: “a guide rating associated with a category(ies), a keyword(s), a profile(s), etc. may be based on user ratings, peer ratings, ratings of results produced by the guide, activity(ies) of a guide, training of a guide, etc. Any number of items associated with rating information may be used to identify rating information associated with a guide”; [0255]: “While various types of labels may be used to refer to a guide(s) based on the type of activity which the guide is performing, it is envisioned that any guide might perform an activity(ies) associated with any label(s) and/or type of activity”; and [0554]: “The session time indicator 4814 may keep track of the total time a guide has spent on a particular query and display the amount of time that is being spent by the guide using the GUI 4800”);
determine increase, decrease, or maintain the respective credit level of a user of each of the second computing devices based on the amount of usage of the respective computing device (see Jones, [0255]: “While various types of labels may be used to refer to a guide(s) based on the type of activity which the guide is performing, it is envisioned that any guide might perform an activity(ies) associated with any label(s) and/or type of activity”; and [0755]: “Rankings and ratings of the information associated with the index may be continuously modified based on the actions of a guide(s), a user(s) and/or system administrators”); 
receive a request from a third computing device for response from candidate responders, wherein the request is associated with the predetermined geographic location (see Jones, Abstract: “Information relating to a user request may be provided to one or more resources which process the information and provide a result”; [0010]: “The disclosed invention includes a system and method including generating a response for a query from a user, transferring the response to be reviewed by a human searcher, and presenting the response to the user in accordance with the review”; [0161]: “A user request may include information that is not explicitly provided by a user. For example, location information, profile information, etc. may be associated with a request”; [0238]: “For example, a geographic profile which may include a location may be associated with a search request”; and [0285]: “a selection of a guide(s) to respond to a query may be modified based on geographic information associated with a search request”); and 
 manage pathways, via one or more communications networks, between the plurality of the second computing devices and the third computing device for communication exchange regarding the request based on the request’s association with the predetermined geographic location and the increased, decreased, or maintained credit level (see Jones, Abstract: “A resource(s) and/or a guide(s) may be selected and/or provided with activities based on ratings and/or rankings associated with a request, which may optimize usage of system resources. Information obtained may be provided for various purposes”; [0238]: “a geographic profile which may include a location may be associated with a search request, and a guide within a first distance of the location may be given a rating `1`, guides within a second distance of the location may receive a rating of `2`, and guide at any greater distance may receive a rating of `3`…  the guide with the lowest rating with respect to `Profile 1` (i.e. `Guide 2`) is ranked first due to geographic proximity even though `Guide2` has a low average rating associated with `Category1` and `Category2`”; [0285]: “a selection of a guide(s) to respond to a query may be modified based on geographic information associated with a search request”; [0338]: “If a match to a request is determined not to exist, a request may be routed to a searcher who may process the request”; and [0533]: “This information may be used to facilitate provision of an answer to a user that is relevant to a certain location, area, region, etc”; and [0755]: “Rankings and ratings of the information associated with the index may be continuously modified based on the actions of a guide(s), a user(s) and/or system administrators”).

DEPENDENT:
As per claims 78 and 93, which respectively depend on claims 77 and 92, Jones further teaches wherein receiving activity data comprises receiving data indicative of presence of the second computing devices within the predetermined geographic area (see Jones, [0093]: “Review results provided by a human assistant may be provided to a resource(s). Review result(s) may be associated with a user(s), a guide(s), a resource(s), a profile(s), a location(s), and/or other information associated with a user(s) and/or a guide(s) individually, and/or in aggregate”; and [0285]: “The location selection control 1760 may be used to select a location to be associated with a structured query. Activation of the location selection control 1760 may cause a GUI for selection and/or confirmation of location information associated with a request such as the GUI 1900 illustrated in FIG. 19 to be presented”), 
wherein determining to increase, decrease, or maintain the respective credit level comprises increasing, decreasing, or maintaining the respective credit level of based on the data indicative of the presence pf the second computing devices within the predetermined geographic are (see claim 77 rejection above).
As per claims 79 and 94, which respectively depend on claims 77 and 92, Jones further teaches wherein the request from the third computing device includes identification of the predetermined geographic area (see Jones, [0140]: “information associated with a request, such as a resource(s), a guide(s), a user(s), and/or rating(s), ranking(s) and/or historical and/or usage information as further described herein associated with a resource(s), a user(s), and/or a guide(s) may be recorded and/or associated and information of the associations may be recorded in the database 120”), and 
wherein managing pathways comprises managing the pathways based on identification of the predetermined geographic area by the request (see Response to Arguments and claim 77 rejection above).
As per claims 80 and 95, which respectively depend on claims 79 and 94, Jones teaches further comprising: 
determining that the identified predetermined geographic area of the request corresponds to the predetermined geographic area of the second computing devices (see Jones, [0285]: “The location selection control 1760 may be used to select a location to be associated with a structured query. Activation of the location selection control 1760 may cause a GUI for selection and/or confirmation of location information associated with a request such as the GUI 1900 illustrated in FIG. 19 to be presented. The location relevance indicator 1765 may be used to indicate whether a location is relevant to a search request”); and 
wherein managing pathways comprises managing the pathways based on the identified predetermined geographic area of the request (see Response to Arguments and claim 77 rejection above).
As per claims 81 and 96, which respectively depend on claims 80 and 95, Jones further teaches wherein the request is an electronic message, wherein the method further comprises determining the predetermined geographic area of the third computing device based on the electronic message (see Jones, [0161]: “A unique identifier may be assigned to a user request when it is received. A user request may include information that is not explicitly provided by a user. For example, location information, profile information, etc. may be associated with a request”), and
wherein managing pathways comprises managing the pathways based on the determined, predetermined geographic area (see Response to Arguments and claim 77 rejection above).
As per claim 82, which depends on claim 80, Jones further teaches wherein the request indicates global positioning system (GPS) coordinates of the third computing device, and wherein determining that the identified predetermined geographic area of the request corresponds to the predetermined geographic area of the second computing devices comprises determining that the GPS coordinates of the third computing device is within the predetermined geographic area (see Jones, [0161]: “A unique identifier may be assigned to a user request when it is received. A user request may include information that is not explicitly provided by a user. For example, location information, profile information, etc. may be associated with a request”; and [0209]: “The profile geographic info field 1010 may include geographic information associated with a profile. Any type of geographic information may be indicated in the profile geographic info field 1010. For example, GPS coordinates, a street address, a neighborhood name, a postal code, a city name, a state name, etc. could be indicated in the profile geographic info field 1010”), and 
wherein managing pathways comprises managing the pathways via the one or more communications networks based on the GPS coordinates of the third computing device (see Response to Arguments and claim 77 rejection above).
As per claim 83, which depends on claim 77, Jones further teaches wherein the request is an electronic message, and wherein managing the pathways comprises constructing pathways, via the one or more communications networks, for communication of electronic messages between the third computing device and the second computing devices (see Jones, [0111]: “The network 115 (FIG. 1) may be a global public network of networks (the Internet) and/or consist in whole or in part of one or more private networks and communicatively couples the guide systems 105, 110, the resource systems 145, 150 and the user systems 135, 140 with the other components of the system such as the search system 130, and the database 120. The network 115 may include one or more wireless networks which may enable wireless communication between the various elements of the system 100. For example, a mobile phone carrier network might be used to connect a user device to the search system 130”; and [0116]: “Information such as IM credential(s), an email address(es), a phone number(s), a URL, a username, etc. of a guide may be identified which may allow the search system 130 to establish a communication session between a guide system and a user system, a resource system, and/or the search system 130”).
As per claim 84, which depends on claim 83, Jones further teaches wherein constructing the pathway for communication of electronic messages comprises: 
associating an identifier for communicating with the third computing device and an identifier for communicating with the one of the second computing devices (see Jones, [0089]: “If a request is received, a unique identifier is associated with the request and a user submitting the request”; and [0097]: “An "identifier" or ID may include character(s), number(s) and/or other type(s) of information which may be used to identify an item including item(s) of a database. Items may include but are not limited to a guide(s), a user(s), a resource(s), an advertisement(s), a keyword(s), a category(ies), a search result(s), a search request(s), a query(ies), a rating(s), ranking(s), a message(s) and/or a profile(s)”; and [0119]: “An identifier of a resource system may be associated with other information regarding a resource”); and 
wherein the method further comprises: 
communicating an electronic message, via the one or more communications networks, received from the third computing device to the one of the second computing devices based on the associated identifiers (see Jones, [0111]: “The network 115 (FIG. 1) may be a global public network of networks (the Internet) and/or consist in whole or in part of one or more private networks and communicatively couples the guide systems 105, 110, the resource systems 145, 150 and the user systems 135, 140 with the other components of the system such as the search system 130, and the database 120. The network 115 may include one or more wireless networks which may enable wireless communication between the various elements of the system 100. For example, a mobile phone carrier network might be used to connect a user device to the search system 130”; and [0127]: “In at least one embodiment a resource may selected based on a preferred resource identified by a user(s). A resource(s) may be selected based on a type of media and/or content indicated in a request”); and 
communicating an electronic message, via the one or more communications networks,  received from the second computing devices to the third computing device based on the associated identifiers (see Jones, [0009]: “A response may be provided to a user based on information obtained from the resources and the human assistants. A human assistant may be selected based on a category, keyword, or other information associated with a query”; and [0111]: “The network 115 (FIG. 1) may be a global public network of networks (the Internet) and/or consist in whole or in part of one or more private networks and communicatively couples the guide systems 105, 110, the resource systems 145, 150 and the user systems 135, 140 with the other components of the system such as the search system 130, and the database 120. The network 115 may include one or more wireless networks which may enable wireless communication between the various elements of the system 100. For example, a mobile phone carrier network might be used to connect a user device to the search system 130”).
As per claim 85, which depends on claim 77, Jones teaches further comprising: 
associating a category with the request from the third computing device (see Jones, [0009]: “A number of categories are associated with the request which may identify processing associated with providing a response to the request”); 
determining that the one of the second computing devices is associated with the category (see Jones, [0009]: “A number of resources associated with a category associated with a request are identified and may be provided with information of the request”); and 
managing the pathways via the one or more communications networks, s via the one or more communications networks, based on the determination that the one of the second computing devices is associated with the category (see Jones, [0009]: “A number of resources associated with a category associated with a request are identified and may be provided with information of the request”; [0090]: “A system is implemented which may establish communication between a user, a guide, a resource, and/or a search system allows requests to be processed. A database comprising information regarding a number of users, guides, resources, requests advertisements, categories, keywords, tags, profiles, etc. is provided”; and [0111]: “The network 115 (FIG. 1) may be a global public network of networks (the Internet) and/or consist in whole or in part of one or more private networks and communicatively couples the guide systems 105, 110, the resource systems 145, 150 and the user systems 135, 140 with the other components of the system such as the search system 130, and the database 120. The network 115 may include one or more wireless networks which may enable wireless communication between the various elements of the system 100. For example, a mobile phone carrier network might be used to connect a user device to the search system 130”).
As per claim 86, which depends on claim 85, Jones further teaches wherein managing the pathway comprises managing the pathways, via the one or more communications networks, in response to determining that the one of the second computing devices is associated with the category and that a geographic location of the third computing device corresponds to a predetermined geographic area of the one of the second computing devices (see Jones, [0090]: “A system is implemented which may establish communication between a user, a guide, a resource, and/or a search system allows requests to be processed. A database comprising information regarding a number of users, guides, resources, requests advertisements, categories, keywords, tags, profiles, etc. is provided”; [0111]: “The network 115 (FIG. 1) may be a global public network of networks (the Internet) and/or consist in whole or in part of one or more private networks and communicatively couples the guide systems 105, 110, the resource systems 145, 150 and the user systems 135, 140 with the other components of the system such as the search system 130, and the database 120. The network 115 may include one or more wireless networks which may enable wireless communication between the various elements of the system 100. For example, a mobile phone carrier network might be used to connect a user device to the search system 130”; [0239]: “Any criteria may be applied to determine a ranking and/or rating associated with an index item such as a category, a location, a keyword, a profile, a tag, a topic, etc”; and [0371]: “A searcher(s) may be selected automatically and/or may be selected by a guide(s). In at least one embodiment, a guide(s) are notified of a request in an order determined by a ranking of guides associated with a category(ies), keyword(s), profile(s), geographic information, and/or other information associated with a request. A guide(s) may be allowed to decline a request. A guide receiving a vetted query may construct a different vetted query. Control is passed to operation 2350 and process 2300 continues”).
As per claim 87, which depends on claim 85, Jones further teaches wherein managing the pathway comprises establishing the pathways, via the one or more communications networks, in response to determining that the credit level of the one of the second computing devices exceeds a predetermined credit level (see Jones, [0111]: “The network 115 (FIG. 1) may be a global public network of networks (the Internet) and/or consist in whole or in part of one or more private networks and communicatively couples the guide systems 105, 110, the resource systems 145, 150 and the user systems 135, 140 with the other components of the system such as the search system 130, and the database 120. The network 115 may include one or more wireless networks which may enable wireless communication between the various elements of the system 100. For example, a mobile phone carrier network might be used to connect a user device to the search system 130”; [0241]: “For example, if a number of search results associated with a request exceeds a value it may be determined that a review is needed. Alternatively, a user may request that result(s) be reviewed”; and [0363]: “An exact match may be determined to be found based on equivalence tables of any elements of a search query. In at least one embodiment, a calculated probability of a match between a request and a request indicated in the database exceeding a value may be used to determine that a match to a request is found”).
As per claim 88, which depends on claim 77, Jones teaches further comprising receiving verification of association of the second computing device with a geographic area identified by the geographic location data, and wherein managing the pathways, via the one or more communications networks, comprises enabling the pathway in response to receipt of the verification (see Jones, [0111]: “The network 115 (FIG. 1) may be a global public network of networks (the Internet) and/or consist in whole or in part of one or more private networks and communicatively couples the guide systems 105, 110, the resource systems 145, 150 and the user systems 135, 140 with the other components of the system such as the search system 130, and the database 120. The network 115 may include one or more wireless networks which may enable wireless communication between the various elements of the system 100. For example, a mobile phone carrier network might be used to connect a user device to the search system 130”; [0234]: “a search request may be presented to a guide in order that a guide may provide a search result(s) responsive to the search request, or a search request may be presented to a guide in order that a guide may vote regarding a search result(s) associated with the search request, or an indicator of a category may be presented to a guide in order that a guide may vote regarding a search resource(s), a topic, or a related category associated with the category… An "index item" may be any item such as a category, a profile, a location, a keyword, etc. which is used to select and/or rank guides based on a rating or ranking of guides associated with the guides and the index item”; and [0422]: “The result guide ID field 2930 may include information of a guide associated with a result(s). For example, if a guide has produced a result(s) an identifier of the guide may be indicated in the result guide ID field 2930. A guide(s) may be associated with a result based on voting, review, or approval(s) of a result(s) by a guide”).
As per claim 97, which depends on claim 92, Jones further teaches wherein the amount of usage indicates a measure of physical activity of a user within the geographic area, time spent by a user in the predetermined geographic area, a number of times of a user present in the predetermined geographic area, and/or a measure of an Internet activity associated with the predetermined geographic area (see Jones, [0228]: “The availability status of a task may change based on factor(s) such as a time period associated with a task expiring, or a task being performed by another person, etc. The usage of a notification table to prioritize activities may improve utilization of a person(s) and/or resource(s) associated with the system 100 (FIG.1)”; and [0234]: “An "index item" may be any item such as a category, a profile, a location, a keyword, etc. which is used to select and/or rank guides based on a rating or ranking of guides associated with the guides and the index item. An index item may be associated with a reference item”).
As per claims 98 and 99, which respectively depend on claims 77 and 89, Jones further teaches wherein the amount of usage indicates a measure of physical activity of a user within the geographic area, time spent by a user in the predetermined geographic area, a number of times of a user present in the predetermined geographic area, and/or a measure of an Internet activity associated with the predetermined geographic area (see Jones, [0255]: “While various types of labels may be used to refer to a guide(s) based on the type of activity which the guide is performing, it is envisioned that any guide might perform an activity(ies) associated with any label(s) and/or type of activity. The use of the labels `transcriber`, `ambassador` or `expert` are used for the purposes of illustration and do not per se constrain the activity(ies) which may be performed by any guide(s)”; and [0508]: “In at least one embodiment, information indicated in a user profile, such as geographic information associated with a user may be used to associate a location with a query. In at least one embodiment, an area code associated with a user device and/or a previous query may be used to perform a reverse look-up of a location which may be associated with a query”).
As per claim 90, which depends on claim 89, Jones further teaches wherein receiving activity data comprises receiving data indicative of a presence of the third computing device within the predetermined geographic area, and wherein the amount of usage is an amount of time that the third computing device is present within the predetermined geographic (see Jones, [0228]: “The availability status of a task may change based on factor(s) such as a time period associated with a task expiring, or a task being performed by another person, etc. The usage of a notification table to prioritize activities may improve utilization of a person(s) and/or resource(s) associated with the system 100 (FIG. 1)”; and [0237]: “The availability status of a guide may change from time to time as guides become available for a task, as guides login to the system 100 (FIG. 1), or as guides are assigned tasks. Using the example in FIG. 13A, the guides `Guide1`, `Guide3` and `Guide4` are available as indicated by the `Yes` in the availability indicator field 1370”).
As per claim 91, which depends on claim 89, Jones further teaches wherein receiving activity data comprises receiving data indicative of movement of the third computing device, and wherein the amount of usage of the third computing device is a metric associated with movement of the third computing device along one or more predetermined pathways (see Jones, [0161]: “A user request may include information that is not explicitly provided by a user. For example, location information, profile information, etc. may be associated with a request”; [0238]: “A ranking of guides may be performed based on information contained in the category records 1100a and 1100b, and the profile record 1000a. For example, a geographic profile which may include a location may be associated with a search request, and a guide within a first distance of the location may be given a rating `1`, guides within a second distance of the location may receive a rating of `2`, and guide at any greater distance may receive a rating of `3`. A guide(s) may have a rating(s) associated with a category”; [0239]: “Any criteria may be applied to determine a ranking and/or rating associated with an index item such as a category, a location, a keyword, a profile, a tag, a topic, etc”; and see Response to Arguments above).


Conclusion
7.	For the reasons above, claims 77-97 have been rejected and remain pending.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
January 13, 2022